Citation Nr: 1818190	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for service-connected lumbar spine disability for the period prior to December 10, 2015, in excess of 20 percent for service-connected lumbar spine disability for the period from December 10, 2015 to October 31, 2016, and in excess of 40 percent for service-connected lumbar spine disability for the period beginning November 1, 2016.


REPRESENTATION

Veteran represented by:	Timothy White, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 2003 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied the Veteran's claim for an increased rating for service-connected left thoracolumbar spine disability.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in May 2014.  A transcript of the hearing is in the claims folder.  

Also in June 2017, the AOJ increased the evaluation for thoracolumbar spine disability to 40 percent effective November 1, 2016; however, because this rating constituted only a partial grant of the benefits sought the claim of entitlement to an increased rating for thoracolumbar spine disability remains on appeal.  See AB v. Brown, 6, Vet. App. 35 (1993).



FINDINGS OF FACT

1.  For the period prior to December 10, 2015, the lumbar spine disability was manifested by complaints of stiffness, fatigability, lack of endurance, and loss of motion, but did not demonstrate forward flexion of the thoracolumbar spine of greater than 30 degrees but less than 60 degrees or a combined range of motion of not more than 120 degrees and/or did not cause incapacitating episodes as defined by the VA.

2. For the period from December 10, 2015 through October 31, 2016, the lumbar spine disability was manifest by complaints of stiffness, fatigability, lack of endurance, and loss of motion, but did not demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine and/or did not cause incapacitating episodes as denied by the VA.

3. For the period beginning November 1, 2016, the lumbar spine disability has manifest by complaints of stiffness, fatigability, lack of endurance, and loss of motion, but does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine and/or does not cause incapacitating episodes as denied by the VA.


CONCLUSIONS OF LAW

1.  For the period prior to December 10, 2015, the criteria for the assignment of an evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2017).

2. For the period from December 10, 2015 to October 31, 2016, the criteria for the assignment of an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2017).

3. For the period beginning November 1, 2016, the criteria for the assignment of an evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

As previously noted, this appeal was remanded in July 2016 for compliance with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was afforded an examination in May 2017.  Notably, the examiner did not record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing" as required by Correia.  However, given the outcome as discussed below, additional remand is not necessary to obtain another examination as the question for a higher rating is whether there is ankylosis present; a higher rating would not be awarded based on range of motion findings.

Therefore, the Board finds that there is no prejudice to the Veteran in proceeding with appellate adjudication of the issues.
Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, if the disability rating exceeds the maximum evaluation for limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Thoracolumbar Spine

The Veteran's thoracolumbar spine disability is presently rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  All disabilities considered under Diagnostic Codes 5235 to 5242 are evaluated under common criteria outlined in the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5242, 5243, Note 1.  Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurologic symptoms due to nerve root stretching.  Id., Note 5.

Notably, the Veteran's degenerative disc disease is a form of intervertebral disc syndrome (IVDS).  See M-21, III.iv.4.A.3.a (the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve).  Thus, the Veteran could potentially be awarded a higher rating under Diagnostic Code 5243, which provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  However, based on the entirety of the record, there is no evidence of incapacitating episodes as defined by VA regulation.  For reference, incapacitating episodes are a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  There are no periods of bed rest prescribed by a physician for any time during the appeal period (excluding periods of convalescence).  The Veteran does not contend otherwise.

Period Prior to December 10, 2015  

The Veteran's treatment records do not contain any treatments, evaluations, or notes related to his service-connected lumbar spine disability.

The Veteran was afforded a VA examination in February 2012 in relation to his claim for an increased rating.  At that time, the Veteran reported that he had two spasms per week, which lasted ten minutes.  He also reported that while stiffness, fatigue, lack of endurance and loss of motion were present, he did not have pain, weakness, swelling, heat, redness, instability, giving way, or locking in relation to his lower back.  He also reported that he had steady gait, and no history of falls; also, he used a brace infrequently and had one incapacitating episode a year prior after he had a two mile walk up and down hills.

Upon testing, range of motion was noted as follows: forward flexion was 90 degrees or greater; extension was 30 degrees or greater; both left and right lateral flexion were 30 degrees or greater; left and right lateral rotation were 30 degrees or greater.  Also, the Veteran was able to perform repetitive use testing of three repetitions, with no additional limitation in range of motion.  The examiner also noted that there was no functional loss of the spine, localized tenderness or pain to palpitation for joints or soft tissues of the spine, nor was there evidence of guarding or muscle spasms of the spine.  Muscle strength was normal, and there were no signs or symptoms of radiculopathy, other neurological abnormalities, or intervertebral disc syndrome.  

Ultimately, the examiner opined that the Veteran never had thoracic spondylosis with dextroscoliosis or lumbar levoscoliosis, nor did he have degenerative arthritis of the spine.  The examiner explained that the Veteran exhibited positive Waddell's signs and pain behavior and indicated that his back pain may have been a symptom of his mental health disorder.  The examiner diagnosed a resolved back strain with intermittent low back pain.  See VA Examination dated February 28, 2012.

With respect to the claim for increased rating for the lumbar spine disability prior to December 10, 2015, the Board finds that a rating in excess of 10 percent is not warranted.  In order to warrant a higher rating, there must be either limitation of forward flexion of the lumbar spine between 30 to 60 degrees, or the combined range of motion of the thoracolumbar spine must be 120 degrees or less.  In this case, medical evidence prior to December 10, 2015, which consisted of the 2012 VA examination, demonstrated forward flexion of the lumbar spine greater than 90 degrees.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile, and ankylosis has not been noted in any of the Veteran's treatment records or VA examinations.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, prior to December 10, 2015, repetition on the range of motion three times did not cause any additional limitation in range of motion.  See VA examination dated February 2012.  There is nothing to suggest, lay or medical, that the functional equivalent of forward flexion of the lumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine was present.  Consequently, a higher rating is not warranted on this basis.

The Board has also considered the Veteran's lay statements presented through testimony at the May 2014 Board Hearing.  Particularly, the Veteran avers that his back pain has caused functional loss, such as impediment to his ability to engage in activities that require lifting, prolonged standing, walking, or sitting.  See Hearing Transcript, pp. 8, 10-11.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See  Layno v. Brown, 6 Vet. App. 456 (1994);Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible; however, neither the medical evidence, to include the VA examination, nor the lay evidence of record suggests that an evaluation in excess of 10 percent prior to December 10, 2015 is warranted during this time period.  His statements fail to establish a greater degree of functional impairment.  The medical evidence which involves measuring range of motion with a goniometer holds greater probative weight than the Veteran's generalized description of functional limitations.

In addition, while the most recent VA examination indicates that the Veteran may have IVDS, the Board finds that a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not proper.  There is no evidence that the Veteran had an incapacitating episode as defined by VA, which requires bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  

In sum, the Board finds that a higher rating for the Veteran's lumbar spine disability is not warranted for the period prior to December 10, 2015, as the 10 percent rating adequately contemplates the Veteran's symptoms.  

Period From December 10, 2015 to October 31, 2016

As a preliminary matter, the Board notes that the Veteran had back surgery in July 2016.  During the time of the surgery and post-surgery convalescence, the Veteran was in receipt of a total temporary rating from July 1, 2016 to October 31, 2016.  As such, the following analysis will exclude the periods where the Veteran was in receipt of a 100 percent disability rating.

The Veteran was afforded a VA examination in December 2016.  At that time, the examiner diagnosed degenerative arthritis of the spine, IVDS and vertebral fracture.  Range of motion testing revealed the following: forward flexion to 35 degrees; extension to 15 degrees; bilateral lateral flexion to 10 degrees; bilateral lateral rotation to 15 degrees.  The clinician opined that the abnormal range of motion contributed to functional loss, as it limited the Veteran's ability to sit, stand, bend, and lift.  There was no evidence of pain with weight bearing, but the Veteran exhibited pain upon range of motion testing in all directions.  However, the Veteran was able to perform repetitive-use testing with at least three repetitions without additional loss of function or range of motion.  In addition, the Veteran's functional ability was significantly limited with repeated use over a period of time and during flare-ups due to pain, fatigue, and lack of endurance.  Although localized tenderness was present, such tenderness did not result in abnormal gait or abnormal spine contour.

In addition to the above noted symptoms, the examiner noted that the Veteran's lumbar spine disability resulted in less movement than normal, disturbance of locomotion, and interference with both sitting and standing.  However, there was no ankylosis of the spine.  The examiner also mentioned that based on the Veteran's statements, his IVDS resulted in episodes of bed rest of at least two weeks but less than four weeks.

The examiner also noted that the Veteran's disability manifested in neurological impairment, specifically radiculopathy of the bilateral sciatic nerves.  The Veteran endorsed hyperactive deep tendon reflexes of both knees; reflexes were absent in the ankles.  In addition to pain, the Veteran had mild numbness in the right lower extremity and severe numbness in the left lower extremity.  However, muscle atrophy was not present.  There was decreased sensation to light touch in the bilateral thighs, knees, lower legs, ankles, feet, and toes.

A January 2016 MRI revealed degenerative changes of the spine along with left paracentral disc protrusion.

In June 2016, the Veteran reported low back pain and intermittent dorsal left lower extremity pain extending to his heel.  Although he described occasional incontinence during episodes of severe pain, there was no evidence of focal weakness, bladder or bowel dysfunction or symptoms in the right lower extremity.  Muscle strength in the left lower extremity was less than normal; however both reflexes and gait were normal.

For the period dated December 10, 2015 through October 31, 2016, excluding the period of convalescence, the Board finds that a rating in excess of 20 percent is not warranted.  During this time, the Veteran's lumbar spine disability was manifested by pain, stiffness, and functional limitations, along with forward flexion to 35 degrees and extension to 15 degrees.  In order to be awarded a higher rating pursuant to Diagnostic Code 5242, there must be either forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which is not shown on this record.  

Even when considering the functional impairment manifested beyond the objective range of motion findings, an increased rating is not warranted.  At the VA examination, the Veteran was able to perform repetitive use testing without additional functional impairment or limitation of motion.  Although the Veteran's disability did result in some functional impairment, such as difficulty bending and lifting, the Board finds that such impairment did not more nearly approximate that contemplated under a 40 percent rating.

The Board also notes that at the December 2015 VA examination, the Veteran reported having incapacitating episodes.  In order to be awarded compensation pursuant to Diagnostic Code 5243, an incapacitating episode must include treatment by a physician and bed rest prescribed by a physician.  There is nothing in the record or in the Veteran's statements suggesting that bed rest was prescribed by his physician during the relevant period.

Accordingly, the Board finds that a 20 percent rating for the lumbar spine disability is appropriate for the period from December 10, 2015 to October 31, 2016, excluding the period of convalescence.  An increased rating is not warranted.

Period beginning November 1, 2016

By way of a June 2017 rating decision, the RO awarded the Veteran a 40 percent disability rating for his low back disability.  The increased rating was based on the results of a May 2017 VA examination.  At that time, the Veteran reported having difficulty bending, lifting, getting dressed, along with issues with prolonged sitting and standing.  He also stated that flare ups of his back pain made it difficult to breath.  Range of motion testing revealed the following: forward flexion to 25 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees and bilateral rotation to 15 degrees.  The Veteran exhibited pain during all directions of range of motion testing; however there was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  The examiner noted that pain, fatigue, and lack of endurance all significantly limited functional ability during flare ups and with repeated use over time.  There was also evidence of localized tenderness that did not result in abnormal gait or spinal contour; there were no muscle spasms or guarding.  There was no muscle atrophy and no ankylosis.

Upon review of the record, the Board finds that a rating in excess of 40 percent is not warranted for the period beginning November 1, 2016.  A higher rating requires unfavorable ankylosis of the entire thoracolumbar spine or the functional equivalent thereof.  The examination report of record found no evidence of actual ankylosis of the spine.  Although the Veteran manifests functional impairment in that he has difficulty when moving his back, neither the medical nor the lay evidence of record suggests that the spine is in a fixed position.  

In sum, the Board finds that for the period beginning November 1, 2016, a rating in excess of 40 percent is not warranted for the lumbar spine disability.

Finally, the record reflects that the RO has separately assigned ratings for radiculopathy of both legs during the appeal period.  The Veteran has not appealed the ratings assigned, or effective date(s) of award, for these neurologic manifestations of IVDS.  Thus, these issues are not before the Board at this time.

The Board further observes that the record reflects "staged" ratings for a worsening of disability over the appeal period.  The Board has reviewed the effective dates of awards assigned, and cannot factually ascertain from the lay and medical evidence that the Veteran met the criteria for a rating greater than 20 percent for the period prior to December 10, 2015, or a rating greater than 40 percent prior to November 1, 2016. 

ORDER

The appeal is denied.






____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


